DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 4, is the “molten metal” the same as the “molten metal” in line 2? If so, the Examiner suggests amending this limitation to --the molten metal--.
Claim 1 recites the limitation "the time" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3, line 2, is the “molten metal” the same as the “molten metal” in claim 1, line 2? If so, the Examiner suggests amending this limitation to --the molten metal--.
In claim 4, line 2, is the “molten metal” the same as the “molten metal” in claim 1, line 2? If so, the Examiner suggests amending this limitation to --the molten metal--.
In claim 7, line 5, is the “molten metal” the same as the “molten metal” in line 2? If so, the Examiner suggests amending this limitation to --the molten metal--.
Claim 7 recites the limitation "the time" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In claim 7, line 8, is the “molten metal” the same as the “molten metal” in line 2? If so, the Examiner suggests amending this limitation to --the molten metal--.

Allowable Subject Matter
Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
an operation change position determination unit configured to determine an operation change position for changing an operation of the plunger, using, as a reference, a position of the plunger at the time when the arrival detector detects that molten metal has arrived at the cavity; and 


The closest prior art is Yamauchi et al. (US 5,361,826; hereinafter “Yamauchi”).
Yamauchi teaches a die casting machine (see Fig. 1) comprising:
a sleeve (sleeve 11, see Fig. 1) into which molten metal to be injected to a cavity (cavity 9, see Fig. 1) of a mold (combination of stationary mold 1 and movable mold 3, see Fig. 1) is poured;
a plunger (injection plunger 15, see Fig. 1) housed in the sleeve (sleeve 11, see Fig. 1);
an arrival detector configured to detect that molten metal extruded from the sleeve by a forward movement of the plunger has arrived at the cavity (third detection member 69B provided within the cavity 9 for precise judgment of the molten metal flow; see 6:40-65).

Yamaughi fails to teach:
an operation change position determination unit configured to determine an operation change position for changing an operation of the plunger, using, as a reference, a position of the plunger at the time when the arrival detector detects that molten metal has arrived at the cavity; and 

Furthermore, without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so.

Claims 2-6 (insofar as definite): Depend directly from claim 1.

Claim 7 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
determining an operation change position for changing an operation of the plunger, using, as a reference, a position of the plunger at the time when it is detected that molten metal has arrived at the cavity; and
when the plunger moves to the operation change position, changing the operation of the plunger.

The closest prior art is Yamauchi (US 5,361,826).
Yamauchi teaches a method for controlling a die casting machine, the die casting machine including a sleeve (sleeve 11, see Fig. 1) into which molten metal to be injected to a cavity (cavity 9, see Fig. 1) of a mold (combination of stationary mold 1 and movable mold 3, see Fig. 1) is poured (see Fig. 1) and a plunger (injection plunger 15, see Fig. 1) housed in the sleeve (see Fig. 1), the method comprising:
operating the plunger such that the plunger moves forward (5:32-42);


Yamaughi fails to teach:
determining an operation change position for changing an operation of the plunger, using, as a reference, a position of the plunger at the time when it is detected that molten metal has arrived at the cavity; and
when the plunger moves to the operation change position, changing the operation of the plunger.
Furthermore, without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


11 September 2021

/KEVIN P KERNS/Primary Examiner, Art Unit 1735